  Case 13-34571         Doc 93     Filed 03/05/19 Entered 03/05/19 09:38:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34571
         David G Suarez
         Barbara Suarez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/29/2013.

         2) The plan was confirmed on 02/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/18/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,300.00.

         10) Amount of unsecured claims discharged without payment: $72,952.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-34571      Doc 93     Filed 03/05/19 Entered 03/05/19 09:38:30                       Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $25,505.00
       Less amount refunded to debtor                           $5.00

NET RECEIPTS:                                                                                 $25,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $1,560.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,123.47
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,683.47

Attorney fees paid and disclosed by debtor:              $2,440.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
California Bank & Trust      Unsecured             NA       6,673.94             0.00           0.00       0.00
CALIFORNIA BANK & TRUST      Unsecured       6,847.00       6,722.21         6,722.21        637.97        0.00
CAPITAL ONE BANK USA NA      Unsecured             NA       2,882.24         2,882.24        273.54        0.00
CAPITAL ONE BANK USA NA      Secured         2,521.00            NA               NA            0.00       0.00
CBNA                         Unsecured           22.00           NA               NA            0.00       0.00
CITIBANK NA                  Unsecured          432.00           NA               NA            0.00       0.00
CITIBANK NA                  Unsecured           43.00           NA               NA            0.00       0.00
DIRECTV                      Unsecured          100.00        100.00           100.00           9.49       0.00
DISCOVER BANK                Unsecured       5,240.00       5,240.43         5,240.43        497.34        0.00
Enrolled Members Trust       Unsecured          400.00           NA               NA            0.00       0.00
Exxmblciti                   Unsecured       2,532.00            NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC      Unsecured           85.00           NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC     Unsecured      42,428.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC     Secured               NA            NA        19,984.34      19,984.34        0.00
OCWEN LOAN SERVICING LLC     Secured       290,816.00            NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC     Unsecured            0.00           NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC     Secured         2,624.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT         Unsecured       2,814.00       2,623.89         2,623.89        249.02        0.00
PRA RECEIVABLES MGMT         Unsecured             NA       3,766.50         3,766.50        357.46        0.00
PRA RECEIVABLES MGMT         Unsecured             NA       3,969.57         3,969.57        376.73        0.00
QUANTUM3 GROUP LLC           Unsecured       2,378.00       2,378.05         2,378.05        225.69        0.00
QUANTUM3 GROUP LLC           Unsecured             NA       2,159.51         2,159.51        204.95        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-34571         Doc 93      Filed 03/05/19 Entered 03/05/19 09:38:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $19,984.34         $19,984.34              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $19,984.34         $19,984.34              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,842.40          $2,832.19              $0.00


Disbursements:

         Expenses of Administration                             $2,683.47
         Disbursements to Creditors                            $22,816.53

TOTAL DISBURSEMENTS :                                                                      $25,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
